El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
Según el artículo 22 de la Ley No. 85 aprobada en 31 de julio de 1919, denominada “Ley Municipal”, las vacantes que ocurran en las asambleas municipales se cubrirán por éstas con personas que tengan la condición de elegibles y sean de la misma filiación política del miembro que causare la vacante, a propuesta del organismo director local del par-tido que eligió el miembro cuya vacante haya de cubrirse.
En la Asamblea Municipal de Yaueo ocurrió la vacante de un miembro de la minoría en ella, afiliado al partido po-lítico “Unión de Puerto Rico,” y habiendo propuesto el orga-*538nismo director de este partido en Yauco a Carlos del Toro Fernández para ocupar la Asacante, la asamblea municipal acordó pedir y pidió a dicho organismo político que enviara una terna de candidatos para cubrir esa vacante de acuerdo con una regla que había adoptado en su reglamento interior y no atendió al requerimiento que le hizo el otro miembro de la minoría para que nombrara la persona propuesta.
Establecido un procedimiento de mandamus para que se ordenara a los miembros de la mayoría de la asamblea municipal que nombraran para dicha vacante a la persona pro-puesta así lo decretó perentoriamente la Corte de Distrito de Ponce despues de haber oido a los demandados, quienes interpusieron el presente recurso de apelación contra esa sentencia.
La única cuestión fundamental planteada por las alega-ciones es la de si la asamblea municipal tiene que nombrar en esa vacante a la única persona que le propuso el orga-nismo director del partido de la minoría o si tiene derecho a pedir que.se le propongan candidatos para escoger entre ellos el que parezca más conveniente.
Basta este enunciado para comprender que no tienen ra-zón los apelantes,- pues la Ley Municipal no los autoriza para exigir que el partido de la minoría le proponga varias per-sonas para cubrir la vacante que dejó uno de sus afiliados, sino que dice que la vacante se cubrirá a propuesta del or-ganismo director del partido que eligió el miembro cuya Asa-cante haya de cubrirse. A este partido es a quien se concede el derecho de proponer el candidato j por tanto el de escoger, el que crea más conveniente; y tiene que ser así por-que no puede quedar a merced del partido contrario en la asamblea municipal la elección de la persona que ha de re-presentar en ella al partido de la minoría, siendo este el re-sultado si tuviera el derecho de pedir que se le proponga más de una persona.
La única interpretación que puede darse al artículo 22 citado es que las asambleas municipales tienen que cubrir *539las vacantes qne ocurran en su seno con la persona que le proponga el organismo director del partido que eligió el miem-bro cuya vacante baya de cubrirse, sin poder pedir que se le proponga más de una para cada vacante y sin tener el de-recho de elección.
Las otras cuestiones planteadas por los apelantes no son de importancia.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.